DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s RCE application filed on June 28, 2021 and wherein the Applicant has amended claims 1, 25, and claims 7, 13-17 remain cancellation status. In an Examiner-initiated telephone interview with the Applicant Attorney Vikram Iyengar (registration number 65,488) on September 8, 2021, the Applicant has further amended claims 20-24, 27.
In virtue of this communication, claims 1-6,8-12 and 18-33 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the objection of drawings due to formality issues about claimed features “matrix selector” and “matrix determinator”, as set forth in the previous Office Action, the Applicant’s drawing replacement submitted on June 22, 2021 has been acknowledged, and argument, see paragraphs 3-4  of page 18 in Remarks filed on June 28, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the specification objection due to formality issues, as set forth in the previous Office Action, the Office reconsidered that original claims are part of the specification and therefore, the objection of specification due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
.
With respect to the rejection of claims 1-24, 30-33 under 35 USC §112(a)(b), as set forth in the previous Office Action, the Applicant’s amendment, including the further amendment of claims 20-24, 27 through the Examiner Amendment and see the attached Examiner Amendment Claim List (09-08-2021) and argument, see paragraphs 1-3 of page 20 in Remarks filed on June 28, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-24, 30-33 under 35 USC § 112(a)/(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 1-4 of page 22, paragraphs 1-2 of page 24, and paragraph 4 of page 27 in Remarks filed on June 28, 2021, and wherein the claimed “correlation characteristics” and “covariance characteristics” are interpreted and referred to “cross-correlation” and “cross-covariance” of channel signals as input signals to the decorrelation processing, see the attached Interview Summary PTO-413, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above, the prior art rejection of other independent claims 18, 25, 27-28, 30-33 and dependent claims 2-6, 8-12, 19-24, 26, 29, as set forth in the previous Office Action, has been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Vikram Iyengar (registration number 65,488) on September 8, 2021 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List, 09-08-2021.

Allowable Subject Matter
Claims 1-6,8-12 and 18-33 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654